           Case 2:18-cv-01271-KJM-JDP Document 78 Filed 11/02/20 Page 1 of 3



1

2

3

4

5

6

7
                               UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT OF CALIFORNIA
9

10                                 SACRAMENTO DIVISION
11
     WILLIAM HOUSTON,                              Case No.: 2:18-cv-01271 KJM JDP (PC)
12
                  Plaintiff,                       STIPULATION RE 45-DAY
13
                                                   EXTENSION OF TIME TO FILE
14         vs.                                     OBJECTIONS TO PRETRIAL ORDER
                                                   AND AMENDED WITNESS LIST AND
15   BAKER,                                        ORDER
16
                   Defendant.                      ECF No. 77
17

18         Plaintiff, WILLIAM HOUSTON, and defendant, BAKER, by their respective

19   attorneys, jointly stipulate that the deadline for filing the amended witness list and
20
     objections to the pretrial conference statement may be extended to December 24, 2020.
21

22
     Dated: October 22, 2020                 LAW OFFICE OF B.C. MCCOMAS

23                                           By: __/s/ B.C. McComas________
24
                                             BRIAN C. MCCOMAS

25                                           Attorney for Plaintiff WILLIAM HOUSTON
26

27

28




                                               1
          Case 2:18-cv-01271-KJM-JDP Document 78 Filed 11/02/20 Page 2 of 3


     Dated: October 22, 2020                 XAVIER BECERRA
1                                            Attorney General of California
                                             JON S. ALLIN
2
                                             Supervising Deputy Attorney General
3

4
                                             /s/ Erik A. Gutierrez
5                                            ERIK A. GUTIERREZ
                                             Deputy Attorney General
6                                            Attorneys for Defendant Baker
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         2
           Case 2:18-cv-01271-KJM-JDP Document 78 Filed 11/02/20 Page 3 of 3



1                                               ORDER
2           The parties’ stipulated motion for extension to file amended witness list is approved and
3    so ordered.
4
     Dated: October 30, 2020
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    3
